Present:   All the Justices

NORTH RIDGE APARTMENTS
                              OPINION BY JUSTICE A. CHRISTIAN COMPTON
v.   Record No. 981100                      April 16, 1999

ALICE RUFFIN


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                         T. J. Markow, Judge

      The question presented in this unlawful detainer action is

whether the trial court erred in finding that the lessee had

been constructively evicted from the demised premises.

      Appellant C. G. II L.C., trading as North Ridge Apartments,

the lessor, filed this action against appellee Alice Ruffin, the

lessee, seeking judgment for possession of the leased premises,

for unpaid rent, and for damages arising from a written lease

between the parties.     Following a bench trial, the court entered

judgment in favor of the lessee.     The lessor appeals.

      The facts are undisputed and are set forth in a Rule 5:11

written statement.   The lessee entered into an "Apartment Lease"

with the lessor for a term beginning August 1, 1996 and ending

July 31, 1997 for designated premises in the City of Richmond.

The lessee failed to pay rent for June 1997 and this action was

filed.

      At trial, the court heard testimony from the lessee and a

representative of the lessor.     The lessee testified "she desired

to terminate her lease . . . due to her fear of crime and
because she did not feel safe in the premises."   She stated

that, during the tenancy, "she became aware of drug sales and

criminal activity in and around the apartment building."    She

said her "car was vandalized and broken into while parked on

plaintiff's premises provided for tenant parking."

     In addition, she testified that "[o]ther tenants were

unruly and threatening, and left trash in hallways which were

common areas" of the three-floor, six-apartment building.     Also,

she said "[d]og litter was . . . found in the hallways."    She

complained that "[o]ther tenants regularly propped open the

[building's] security door, allowing unauthorized persons into

the common hallways."

     The lessee further testified that she had made verbal

complaints to the lessor about the conditions.    She admitted,

however, that she had not put those complaints in writing as

required by the apartment rules and regulations that were

incorporated in her lease.   She said "she was fearful that

written complaints would result in retaliation from the

offending tenants."

     The lessor's rental manager testified that each time the

tenant made verbal complaints, "she or her staff acted to

address and rectify the situations."   Stating she was aware of

the security doors being propped open, the manager said that

apartment staff closed the doors when they found them open.


                                 2
Also, she said that notices were sent to residents who left the

doors open, advising them of the necessity to leave the doors

closed and locked.

     The manager also testified that the lessor employed

security patrols, which "came to the premises at random times

and walked and drove through the grounds.   They specifically

looked for open front doors and would close those doors when and

if they were discovered open."

     In ruling for the lessee Ruffin, the trial court stated "it

appeared that plaintiff had responded to Ruffin's complaints;

however, due to the criminal activity on the grounds and

Ruffin's fear of retaliation, Ruffin was constructively

evicted."   This ruling was erroneous.

     Ordinarily, to constitute constructive eviction there must

be intentional conduct by the lessor that permanently deprives

the lessee of the beneficial enjoyment of the demised premises,

and the lessee must completely abandon the premises within a

reasonable time after the lessor's conduct.   Cavalier Square

Ltd. Partnership v. Virginia ABC Board, 246 Va. 227, 231, 435
S.E.2d 392, 395 (1993).   The burden of proving the affirmative

defense of constructive eviction rests upon the lessee.    Id.

     The evidence in the present case fails to support a finding

that the lessor was guilty of any intentional conduct that

permanently deprived the lessee of the beneficial enjoyment of


                                 3
the leased premises.   Generally, a lessor has no common-law duty

to protect the lessee from a criminal act by an unknown third

party.   Klingbeil Management Group Co. v. Vito, 233 Va. 445,

448, 357 S.E.2d 200, 201 (1987); Gulf Reston, Inc. v. Rogers,

215 Va. 155, 159, 207 S.E.2d 841, 845 (1974).

     And the record fails to show that the lessee claimed, or

that the trial court ruled, there was a statutory duty upon the

lessor regarding third-party acts under these circumstances.

Thus, we do not consider whether the provisions of the Virginia

Residential Landlord and Tenant Act, Code §§ 55-248.2 to -

248.40, require the lessor to protect the lessee from

foreseeable criminal acts.

     Therefore, because there was no duty on the lessor in this

case to control third parties' criminal conduct, the failure of

the lessor to protect the lessee from such conduct cannot be

deemed an intentional act of omission.

     In addition, the lessee's evidence regarding the non-

criminal acts suffers from the same deficiency on the issue of

intentional conduct as her other evidence.   The record shows

that the lessee's complaints about unruly tenants, trash in the

hallways, and open security doors all were promptly addressed by

the lessor.   Indeed, the trial court said "it appeared that

plaintiff had responded to Ruffin's complaints."




                                 4
     Consequently, because the trial court erred in holding that

the lessee had been constructively evicted, we will reverse the

judgment below and enter final judgment here in favor of the

lessor.

                                     Reversed and final judgment.




                                5